CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper confession of error that Velazquez’s restitution should be reduced from $ 1,860 to $1,828 to conform to the terms of Velazquez’s plea agreement, we remand with instructions to reduce restitution accordingly. See Garcia v. State, 722 So.2d 905, 907 (Fla. 3d DCA 1998) (“A plea agreement is a contract and the rules of contract law apply to plea agreements.”); State v. Frazier, 697 So.2d 944, 945 (Fla. 3d DCA 1997) (“[T]he state, above all parties, must keep its word.”). We otherwise affirm the order revoking and modifying the terms of Velazquez’s probation.
*864Affirmed in part, remanded with instructions.